Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6 and 10 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for all teaching or matter specifically challenged in the argument. See the rejection below that includes JP 2005312775 A to Hitoshi .


Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “radiation generation control device”, “radiation image capturing device” and “radiation generation device” in claims 1 – 17.
4.	With regards to the “radiation generation control device”, applicants specification teaches that radiation generation control device includes an acquisitor that acquires a first signal that instructs emission of radiation; a first connector that inputs a second signal indicating a driving state of a radiation image capturing device that generates a radiation image; a second connector connectable to a radiation generation device that generates radiation; and a controller that, based on the first signal having been acquired and the second signal having been input, continuously causes a third signal that instructs emission of radiation to be output from the second connector for a predetermined period, wherein the controller determines the length of the predetermined period in accordance with an image capturing time or the number of captured images previously set [0009] – [0014]. 
5.	 With regards to the “radiation image capturing device”, applicants specification teaches that the radiation image capturing device being a flat panel detector [0004].
6.	With regards to the “radiation generation device”, applicants specification teaches that the radiation generation device being the radiation controller 11, the high voltage generator 12, and the radiation generator 2 [0072].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroike et al. (US Pub. No. 2014/0254760 A1) in view of Hitoshi (JP 2005312775 A).
With regards to claim 1, Hiroike discloses radiation generation control device (Figures 1, 13 and 15) comprising an acquisition that acquires a first signal that instructs emission of radiation; a first connector that inputs a second signal indicating a driving state of a radiation image capturing device that generates a radiation image; a second connector connectable to a radiation generation device that generates radiation; and a controller that, based on the first signal having been acquired and the second signal having been input, continuously causes a third signal that instructs emission of radiation to be output from the second connector for a predetermined period, wherein the controller determines the length of the predetermined period in accordance with an image capturing time or the number of captured images previously set (Abstract; Figs. 1, 11 & 15) [0035] [0048] [0089] [0096] [0202] 0203] [0240] [0279] [0295] [0339] [0341] [0343]; (Claims 2, 3, 5 and 12).
Hiroike fails to expressly disclose the driving state being whether a kinetic image is allowed to be captured by the radiation image capturing device and where the predetermined period is a period in which the kinetic image can be captured. 
Hitoshi relates to radiography and specifically to a technique for imaging a radiation intensity distribution, and is particularly suitable for acquiring a medical X-ray image (Title) (Figure 1). Hitoshi teaches a radiograph acquisition device for acquiring radiographs by controlling a radiation generator and a detector for converting the intensity distribution of radiations originated from the radiation generator to image information, the photographing conditions of respective frames in kinetic photographing are decided such that the total exposure dose of the radiations for the kinetic photographing becomes equal to or less than the exposure dose required for the still image photographing of one time, and the radiation images of the respective frames are acquired under the decided photographing conditions (Abstract) (1st embodiment).
Hitoshi teaches performing dynamic imaging so as to “suppress the total imaging dose of dynamic imaging to be equal to or less than that of still image imaging” (1st embodiment).
  Therefore, in the first embodiment, still image shooting and dynamic shooting are continuously performed using one FPD, and in dynamic shooting, the total dose is set to be the same as the still image shooting performed immediately before. Is done. That is, by taking a still image before taking a dynamic image, the X-ray dose necessary for taking the still image is monitored, and the result is used for setting the exposure dose for the dynamic image. In this case, the exposure dose is twice that in the case of only taking a still image. However, even in general still image shooting, re-shooting called so-called “shooting loss” due to shooting failure is often performed, and even in this case, the exposure dose may double. Therefore, normally, there is no possibility of adversely affecting the human body at such an exposure dose (1st embodiment).
  FIG. 1 is a diagram illustrating a configuration example of an X-ray image acquisition apparatus and a display apparatus according to the first embodiment. In FIG. 1, X-rays generated by the X-ray generator 3 pass through a subject 1 and reach an X-ray flat panel detector (FPD) 2. The FPD 2 images the dose distribution of the reached X-rays. Although not shown, the FPD 2 carries a scattered radiation removal grid for removing scattered X-rays from the subject 1 and the like. This FPD 2 has at least a spatial sampling pitch of 1 mm or less in order to image the details of the human body. Although not shown, the X-ray generator 3 can set tube voltage and tube current values, which are X-ray generation conditions, and can adjust them according to the subject and the purpose of imaging. Is possible (1st embodiment).
  A phototimer 4 is provided as an X-ray dose monitor for obtaining an appropriate X-ray exposure during still image shooting. The phototimer 4 outputs the X-ray amount that has passed through the specific part of the subject 1 onto the signal line 25. This signal is accumulated by the control unit 5. Under the control of the control unit 5, when the accumulated value reaches a certain value, X-rays are cut off because a sufficient X-ray dose for capturing a still image is obtained(1st embodiment).
  The control unit 5 controls the X-ray generator 3 and the FPD 2. As described above, the control unit 5 accumulates the signal from the phototimer 4 and blocks the X-ray emitted from the X-ray generator 3 based on the accumulated value, or the X-ray pulse having a pulse width as required. Is controlled so as to be continuously output from the X-ray generator 3. The control unit 5 includes an exposure start trigger 19 for starting X-ray exposure and a still image X-ray dose setting level 20 (an X-ray dose level necessary for still image shooting) that is compared with the accumulated value of the phototimer output. ) And the number of frames 21 at the time of acquiring an image for dynamic observation (hereinafter also referred to as a moving image) and a moving image acquisition time 22 are set and input. Further, the control unit 5 outputs a control signal 23 to the X-ray generator 3, a control signal 24 of the FPD 2, and the like. As such, a radiographic image display device that uses a switch to sequentially switch and displays a plurality of radiographic images obtained by dynamic imaging with a total imaging dose equal to or less than that of still image imaging (1st embodiment).
In view of the utility, to provide an improvement in the radiation generation control device and the imaging in total, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Hiroike to include the teaching such as that taught by Hitoshi.
With regards to claim 2, Hiroike discloses the second connector is a connector in which one end of a cable having the other end connected to the radiation generation device is to be inserted (Abstract; Figs. 15) [0231] [0233] [0240]; (Claims 2, 3, 5, 11 and 12).
With regards to claim 3, Hiroike discloses wherein the second connector is to be connected to the radiation generation device via a relay that relays a signal (Abstract; Figs. 15) [0231] [0233] [0240]; (Claims 2, 3, 5 and 12).
With regards to claim 4, Hiroike discloses an emission instruction switch that outputs the first signal is connected, and the acquisitor directly acquires the first signal from the emission instruction switch (Figures 1, 11, 13 &15) [0035] [0240] [0290]]; (Claims 2, 3, 5 and 12).
With regards to claim 5, Hiroike discloses a substrate or an apparatus provided with an emission instruction switch that outputs the first signal is connected, and the acquisitor acquires the first signal output from the emission instruction switch via the substrate or the apparatus (Figures 1, 11, 13 &15) [0035] [0121] – [0124]; (Claims 2, 3, 5 and 12).
With regards to claim 6, Hiroike discloses the acquisitor acquires the first signal output from the emission instruction switch via the radiation generation device [0188] – [0191] (Figures 1, 11, 13 &15). Hiroke modified by Hitoshi includes a radiographic image display device that uses a switch to sequentially switch and displays a plurality of radiographic images obtained by dynamic imaging with a total imaging dose equal to or less than that of still image imaging (see the 1st embodiment of Hiroke). 
With regards to claim 7, Hiroike discloses the controller causes the first connector to output a fourth signal that instructs a timing of capturing the radiation image, the acquisitor acquires a fifth signal that instincts start of capturing a radiation image, the fifth signal being output before the first signal, and the controller outputs the fourth signal after acquiring the fifth signal and before acquiring the first signal [0156] [0187 – 0191]  [0398]](Figures 1, 11, 13 &15) (Notice how there are repeating and continuous loops).
With regards to claim 8, Hiroike discloses the acquisitor acquires a sixth signal that instructs preparation for radiation emission, the sixth signal being output before the first signal and after the fifth signal, and the controller outputs the fourth signal after acquiring the sixth signal and before acquiring the first signal (Abstract; Figs. 1, 11 & 15) [0143] [0149] [0150] [0168] [0227] (Notice how there are repeating and continuous loops and preparation for imaging, generations, calibration…etc.).
With regards to claim 9, Hiroike discloses the controller does not output the third signal even if the second signal is input, after acquiring the first signal and before a predetermined waiting time elapses [0155] [0158] [0178] [0293] (Figures 1, 11, 13 &15).
With regards to claim 10, Hiroike discloses controller continues causing the third signal to be output until a predetermined output time elapses after the third signal is output first, or until the fourth signal reaches a predetermined number of times of output (Figures 1, 11, 13 &15) [0035] [0203] [0240] [0279] [0339] [0341] [0343]; (Claims 2, 3, 5 and 12). ). Hiroke modified by Hitoshi includes a radiographic image display device that uses a switch to sequentially switch and displays a plurality of radiographic images obtained by dynamic imaging with a total imaging dose equal to or less than that of still image imaging (see the 1st embodiment of Hiroke).
With regards to claim 11, Hiroike discloses a radiation generation control system comprising the radiation generation control device as defined in claim 7; and a console 145 that is connected to the radiation generation control device 100 [0035] [0046] [0047] [0092], and sets an operation of the radiation generation control device , wherein the console sets the predetermined period or the number of times of outputting the fourth signal in the radiation generation control device before the radiation generation control device outputs the third signal 100 [0035] [0046] [0047] [0092].
With regards to claim 12, Hiroike discloses wherein the console has a display, and displays the predetermined period or the number of times of outputting the fourth signal set in the radiation generation control device on the display [0048] [0070] [0093] [0095] [0096] [0098] [0161] [0271] [0292] (Figures 1, 11, 13 &15).
With regards to claim 13, Hiroike discloses the console displays a fact that emission is allowed on the display when the second signal is input to the first connector of the radiation generation control device [0038 [0039].
With regards to claim 14, Hiroike discloses wherein the console displays a fact that radiation is being emitted on the display while the radiation generation control device is outputting the third signal [0038] [0039].
With regards to claims 15 and 16, Hiroike discloses a radiography system (Figure 11) comprising a radiation generation device 102 that generates radiation; a radiation image capturing device 200 that generates a radiation image; and the radiation generation control device 130 as defined in claim 1 (Figure 11).
With regards to claim 17, Hiroike discloses a still image capturing is performed in a state where the radiation generation control device 130 is not connected (Figures 11 and 15).
With regards to claim 18, Hiroike discloses an emission instruction switch operable by a radiographer to output the first signal, and wherein the third signal being an emission permission signal that indicates to the radiation generation device permission to emit radiation [0109] – [0116] [0150]  [0191] – [0195],  [0199] - [0204].
With regards to claim 19, Hiroike discloses the console is connected to the image capturing device and sets image capturing conditions in the image capturing device [0109] – [0116] [0150] [0191] – [0195],  [0199] - [0204]. 
With regards to claim 20, Hiroike discloses the console is connected to the image capturing device through the radiation generation control device [0109] – [0116]  [0150] [0191] – [0195],  [0199] - [0204].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884